DOWDELL, J.
—
The appeal is taken from the judgment rendered on the trial of the cause on November 7th, and not from the ruling of the court on motion for a new trial. The order made in term time for the signing of the bill of exceptions in vacation was not limited to the signing of the hill of exceptions on the ruling of the court on the motion for a new trial, but was sufficient to cover the signing of the bill relating to the original trial. There is nothing in this suggestion by appellee. In order to review a ruling of the court on a motion to strike pleading, the record proper of the trial court should show a judgment by the court, and exception to such judgment should be shown by bill of exceptions. The record here shows no judgment by the court on the motion to strike claim affidavit. It is only shown by the bill of exceptions.
The lien of a recorded j udgment extends only to such property within the county where recorded as is subject to levy and sale under execution. A growing crop is not subject to lew and sale under execution. — Code of 1896, § 1891 and § 1921.
The mortgage by the defendant to the claimant ivas prior to the levy of plaintiff’s execution, and by it the legal title to the property levied on was conveyed to the claimant.' — Code, 1896, § 1064.
The claimant showing superior legal title to the property in question, the court properly gave the general charge as requested in favor of the claimant. No reversible error appearing in the record the judgment will be affirmed.
Affirmed.